DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/904644 filed on 9/23/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al, US 2021/0084318 A1 (Kuo), in view of Hu et al, US 2021/0076032 A1 (Hu).

Regarding Claim 1, Kuo discloses a method of coding video data, executable by a processor, comprising: 
Kuo [0393] – in FIG. 23D, Y samples (first component) are used for CCALF for Cb and CCALF for Cr (components different from the first component)); and 
filtering the chroma component by a cross-component adaptive loop filter (CC-ALF) based on a location of a chroma sample associated with the chroma component (Kuo Fig.23F – flow of a Joint Chroma CCALF), the extracted luma samples (Kuo [0393] – in FIG. 23D, Y samples (first component) are used for CCALF for Cb and CCALF for Cr (components different from the first component)).
However, Kuo does not explicitly disclose filter weights associated with the extracted luma samples, and an offset value.
Hu teaches filter weights associated with the extracted luma samples, and an offset value (Hu [0119] - FIG. 8 is a conceptual diagram illustrating a filter 800 used in JVET-O0636.  In the example of FIG. 8, the values f0 through f13 correspond to filter coefficients applied to luma samples at corresponding locations.  The locations in filter 800 having weights f6 and are applied to luma samples that are immediately above and below a position of a chroma sample being modified; [0116] – FIG. 7, a video coder (e.g., video encoder 200 or video decoder 300) may apply Sample Adaptive Offset (SAO) filters 700, 702, 704 to luma, Cb, and Cr samples of a picture, respectively.  The video coder may apply an ALF filter 706 to the SAO-filtered luma samples (indicated in FIG. 7 as "Y") and may apply ALF filter 708, 710 to the SAO-filtered Cb and Cr samples).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kuo to include filter weights associated with the extracted luma samples, and an offset value, as taught by Hu. One would be motivated as the filters and offset can determine the chroma values of the samples.

Regarding Claim 2, Kuo, in combination, further discloses the method of claim 1, wherein a non-linear filter component is applied to the CC-ALF to constrain a filter strength associated with the CC-ALF (Kuo [0797] – In the case when a non-linear ALF is used, clipping parameters may be defined for "Clipping after sum" in FIG. 101. the final output from the ALF Chroma process may be clipped to a 10 bit value).

Regarding Claim 3, Kuo, in combination, further discloses the method of claim 2, wherein the non-linear filter component comprises at least one from among a clipping function, a high-pass filter, and a band-pass filter (Kuo [0790] – a clipping process may be performed on the filtered reconstructed luma samples).

Regarding Claim 4, Kuo, in combination, further discloses the method of claim 1, wherein the filter weights are derived based on a difference between a current luma sample from among the extracted luma samples and one or more neighboring samples associated with the current luma sample (Kuo [0871] - Generating a CCALF value of a luma component (see step S6002) for a current chroma sample by calculating a weighted average value of neighboring samples. A CCALF value of luma samples for a chroma sample is generated by calculating a weighted sum of luma samples located in a neighboring region of the chroma sample.  The luma samples include a sample located adjacent to the chroma sample; [0874] – The positions of averaged neighboring luma samples may be predefined, or signaled in/at a picture, slice, or block level.  The weights of averaged neighboring luma samples may be predefined, or signaled in/at a picture, slice, or block level).

Regarding Claim 5, Kuo, in combination, further discloses the method of claim 1, wherein a luma deblocking filter process is applied to the extracted luma samples and a sample-adaptive offset filtering Kuo [0385] – Deblocking filter executor 120a performs a deblocking filter process on the reconstructed image. SAO executor 120b performs a SAO process on the reconstructed image after being subjected to the deblocking filter process).

Regarding Claim 6, Kuo, in combination, further discloses the method of claim 1, wherein an input of CC-ALF is a reconstructed luma sample to which luma deblocking filtering has not been applied (Kuo [0382]-[0384] - Block memory 118 stores reconstructed images output from adder 116. Frame memory 122 is storage for storing reference pictures for use in inter prediction, and is also referred to as a frame buffer. Frame memory 122 stores reconstructed images filtered by loop filter 120; Loop filter 120 applies a loop filter to a reconstructed image output by adder 116, and outputs the filtered reconstructed image to frame memory 122).

Regarding Claim 7, Kuo, in combination, further discloses the method of claim 1, wherein, one or more chroma samples associated with the chroma component are used as an input to the CC-ALF and one or more luma samples are received as an output (Kuo [0055] – The filter footprint can be defined in terms of chroma position or luma position. If the filter footprint is defined in terms of chroma samples position, then the inputs of CC-ALF filtering process are the corresponding luma samples mentioned in the above. If the filter footprint is defined in terms of luma samples position, then the center position of the filter-shape in CC-ALF is defined by the corresponding luma sample of to-be-processed chroma sample. The definition of the corresponding luma sample is dependent on video format or the sampling position of chroma component; [0067] – The proposed method is applied to luma ALF.  That is, the ALF output for luma component is also affected by the corresponding chroma samples).

Regarding Claim 9, Kuo, in combination, further discloses the method of claim 1, wherein the CC-ALF processes the luma component prior to processing the chroma component (Kuo [0393] - Fig. 23D, Y samples (first component) are used for CCALF for Cb and CCALF for Cr (components different from the first component)).

Regarding Claim 10, Kuo, in combination, further discloses the method of claim 1, further comprising encoding or decoding the video data based on the filtered chroma component (Kuo [0003] – The circuitry, in operation, determines a first index associated with a color component of the current block; and derives a second index indicating a context model, using the first flag, the second flag, and the first index.  The circuitry, in operation, performs entropy encoding of the third flag indicating whether the CCALF process is enabled for the current block, using the context model indicated by the second index).
	
With regard to claim 11, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 11. [Kuo further teaches the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (see Kuo [0182])]

With regard to claim 12, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 12. 

With regard to claim 13, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 13.

With regard to claim 14, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 14.

With regard to claim 15, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 15. 

With regard to claim 16, the claim limitations are essentially the same as claim 6 but in a different embodiment. Therefore, the rational used to reject claim 6 is applied to claim 16.

With regard to claim 17, the claim limitations are essentially the same as claim 7 but in a different embodiment. Therefore, the rational used to reject claim 7 is applied to claim 17. 

With regard to claim 19, the claim limitations are essentially the same as claim 9 but in a different embodiment. Therefore, the rational used to reject claim 9 is applied to claim 19. 

With regard to claim 20, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 20. [Kuo further teaches a non-transitory computer readable medium having stored thereon a computer program for video coding (see Kuo [1082])]

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Examiner, Art Unit 2483